    Case: 1:16-cv-11471 Document #: 177 Filed: 12/14/20 Page 1 of 5 PageID #:1752




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

PAUL MURPHY, et al.,                          )
                                              )
                  Plaintiffs,                 )       No. 16 CV 11471
                                              )
          v.                                  )       Judge Virginia M. Kendall
                                              )
KWAME RAOUL, Attorney General                 )
of Illinois, et al.,                          )
                                              )
                  Defendants.                 )

                         DEFENDANTS’ THIRD QUARTERLY REPORT

         On January 15, 2020, the Court entered a Permanent Injunction Order in this matter.
Pursuant to that order, Defendants are required to present quarterly reports outlining steps taken
to ensure that by March 20, 2021,1 no Murphy class member remains in the custody of the
Illinois Department of Corrections (“IDOC” or “the Department”) due to an inability to locate a
host site (Dkt. 156).

    I.         Introduction

         The Department has continued to work diligently towards compliance with this Court’s
Permanent Injunction Order. We have been creative in our attempts to get the men and women in
the Murphy class out of custody and into the community. COVID-19 continues to demand the
Department’s focus. It continues to impact our ability to place individuals out of state, as many
states still refuse to accept placement through the Interstate Compact. One community partner
still requires every person discharged to their location to test negative for COVID-19 prior to
placement. Additionally, to prevent the spread of COVID-19 in our parole offices, parole staff
were required to work on rotating shifts. Despite these roadblocks, the Department continues to
make significant progress towards compliance. Our current efforts are innovative,
unprecedented, and reflective of our commitment to the Murphy class.


    II.        Murphy Class
        Presently there are there are currently 249 Murphy Class members who remain in IDOC
custody past the date of their Mandatory Supervised Release (“MSR”). Since the last report,
more than 70 Murphy class members have been released. This represents the greatest number of
releases since the entry of the Court’s order. We must note that two Murphy class members were
offered placement in the community as participants in the Intensive Community Reintegration

1
 The Order sets a compliance deadline of January 2, 2021 (Dkt. 156), but the Amended General Orders
20-0012 extended all deadlines in existing cases by 77 days.

                                                  1
   Case: 1:16-cv-11471 Document #: 177 Filed: 12/14/20 Page 2 of 5 PageID #:1753




Program (“ICRP”) and declined placement. Two other Murphy class members were released and
subsequently went AWOL. During this reporting period, 24 individuals were added to the class.
        Since January 1, 2020, over 160 Murphy class members have been released from custody.
This is unprecedented progress by the Department and indicative of a genuine commitment to the
class. Also, since January 1, 2020, 106 individuals were added to the class.


   III.    Steps the Department Is Undertaking to Release Murphy Class Members

   A. Housing Surveys
         Murphy class members continue to complete housing surveys. Since the last report,
facility Field Service Representatives used those surveys to provide individualized housing
assistance to class members. The Department continues to expand survey distribution to potential
Murphy class members who have not yet completed their prison terms. This distribution will
include all individuals in our custody serving sentences which include MSR terms of three years
to life. This step allows the Department to identify placement options and potential barriers for
placement much earlier.


   B. Collaboration with Stakeholders
    Over the past three months, the Department expended considerable efforts collaborating with
various stakeholders. In November, the Department’s leadership joined the Ohio Department of
Corrections’ Re-entry Housing Task Force’s Quarterly Meeting. During that meeting, Ohio’s
correctional leadership discussed ideas and strategies specific to reentry planning for the sex
offender population. Ohio has been quite successful in their reentry planning efforts. They
provided invaluable guidance and a potential roadmap to implement new endeavors aimed at
successfully returning sex offenders back to the community.
    Additionally, IDOC Director, Rob Jeffreys, presented at the Illinois Sentencing Policy
Advisory Council (“SPAC”) Regular Meeting. This meeting served as a platform to engage with
various state partners, including public defenders, state’s attorneys, state and local police
departments, legislators, and judges. A primary focus of the meeting was a thoughtful discussion
regarding reentry planning for sex offenders. This meeting created a prime opportunity for the
Department to the outline the legislative barriers that prevent sex offender placement in the
community. Director Jeffreys spoke candidly to this group and strategized about initiatives that
will assist the Department in complying with this Court’s order.


   C. Interstate Compact Placements
        Murphy class members continue to submit requests to live in other states pursuant to the
Interstate Compact. As a result of COVID-19 pandemic, many states continue to refuse new

                                                2
   Case: 1:16-cv-11471 Document #: 177 Filed: 12/14/20 Page 3 of 5 PageID #:1754




transfers through the Interstate Compact. Going forward, the Department remains committed to
working with our partners in other states to successfully transition Murphy class members into
their desired out-of-state placements.


   D. Expanded Host Site Considerations
        The Department continues to be flexible with previous host site restrictions. The Sex
Offender Services Unit of the Parole Division (“SOSU”) no longer denies placements because of
the presence of computers, tablets and smart devices; placements without landline telephone
connection; and closely examines placements that have occasional child visitors. The SOSU will
continue to investigate the use of hotels and/or motels as potential host sites.


   E. Collaboration with Plaintiffs’ Counsel
        The Department continues to work collaboratively with Plaintiffs’ counsel. They
continue to assist the Department in identifying potential host sites for Murphy class members
and continue to work in conjunction with the Department’s Field Services Representatives to
obtain approval for those placements. This joint effort serves to facilitate placement of Murphy
class members into the community and prevents the possibility of re-arrest or reincarceration due
to registration issues.


   F. Intensive Community Reintegration Program
        The Department’s Intensive Community Reintegration Program (“ICRP”) was developed
to assist Murphy class members transition into the community. The success of this program rests
solely on the Department’s ability to establish and maintain relationships with community
housing agencies. The Department’s Sex Offender Services Unit (“SOSU”) works diligently to
identify housing partners. Their work has continued over the last reporting period. In addition to
their previous partnerships, in recent months their hard work yielded the promise of partnership
with three new housing agencies. Two of the contracts are near finalization and one is still in the
investigative phase. These new relationships will allow for the placement of more than 50
Murphy class members. One placement will permit the housing of child sex offenders, which has
been a particularly difficult population to place.


       The collaboration with New Beginnings is a fairly new arrangement. Through our
partnership with New Beginnings we are currently housing 24 Murphy class members in the
community. Another agency recently identified by the SOSU is Walton Management. Our
partnership with Walton Management will allow for the placement of up to eight sex offenders.
Presently there are two Murphy class members housed in the community through this agency.
The Department is also pursuing a contract with Hand in Hand, which can house up to eight sex
offenders.


                                                 3
   Case: 1:16-cv-11471 Document #: 177 Filed: 12/14/20 Page 4 of 5 PageID #:1755




        The relationship with New Day Apartments (“New Day”) continues to blossom. Our
work with New Day began with one location, housing just one registrant. Presently, there are
eight ICRP participants housed at five different locations. In total, five individuals have
participated in the New Day’s program and successfully reintegrated into the community; and
one individual’s transition into the community is imminent. This success occurred despite
offenders’ job opportunities being drastically reduced due to COVID-19.
        In continued collaborate with plaintiffs’ counsel, we built upon our already established
relationship with New Day by allowing class members who have obtained court orders in the
Barnes v. Jeffreys litigation (No. 20-cv-2137) to utilize unused rooms or unused New Day
properties as self-pay host sites. This program has had its own success. Presently there are five
individuals housed at New Day under the self-pay option.


   G. Request for Proposal for Licensed Transitional Housing for Sex Offenders

        The Department’s initial Request for Proposal (“RFP”) for licensed transitional housing
for sex offender resulted in no responses. Not to be deterred, the Department successfully
reposted the RFP and received two responses from proposed vendors. These vendors are under
review with our procurement office. If approved, each vendor could potentially hold up to twenty
sex offenders. This type of progress towards transitional housing for sex offenders represents
remarkable progress for the Department.

        While we await a final determination on the procurement process, IDOC has been given
the green light to continue to pursue and extend our emergency purchase of care contracts. These
contracts will prevent disruption in current services and allow for more vendors to provide
transitional housing options to the Murphy class. Expanding purchase of care contracts will
undoubtedly result in a drastic increase in available beds.


   H. Conference with Field Service Representatives
        Field Service Representatives play an integral role helping to identify compliant housing
for the sex offenders in our custody. Not only are Field Service Representatives responsible for
entering addresses in the system for parole investigations, they also arrange telephone interviews
with potential landlords and schedule COVID-19 tests when required for release. They are
staunch advocates for their clients. Their dedication is pivotal to the Department’s compliance
with this Court’s Permanent Injunction.

        On December 15, 2020, the IDOC Coordinator of Sex Offender Services will host a
conference with all agency Field Service Representatives. Our Murphy obligations will be a
central focus of this conference. This type of brainstorming opportunity is essential as it allows
individuals to share success stories and troubleshoot common problems. It also helps the
Department’s leadership better understand potential barriers for success.



                                                 4
   Case: 1:16-cv-11471 Document #: 177 Filed: 12/14/20 Page 5 of 5 PageID #:1756




   IV.     Conclusion


        The Department remains committed to complying with this Court’s Permanent Injunction
Order. While COVID-19 continues to impact our overall progress and the State, we continue to
press forward to identify creative strategies for compliance. The Department is taking
extraordinary steps with respect to this population. The overall number of Murphy class members
does not reflect the work that is being done. This population is being released into the
community at an unprecedented rate. We fully expect that through these numerous efforts we
will achieve compliance.

                                                   Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois               By:     /s/ Sarah H. Newman
                                                   Sarah H. Newman
                                                   Assistant Attorney General
                                                   100 W. Randolph Street, 13th Floor
                                                   Chicago, Illinois 60601
                                                   312-814-6131
                                                   snewman@atg.state.il.us

                                                   Counsel for Defendants




                                              5
